Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Liberty Laboratory, Inc.,
(CLIA No.: 15D1019268),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-237
Decision No. CR2995
Date: November 14, 2013
DECISION

The certificate to operate as a clinical laboratory under the Clinical Laboratory
Improvement Amendments of 1988 (CLIA) of Petitioner, Liberty Laboratory, Inc., is
revoked effective the date of this decision. 42 C.F.R. § 493.1844(d)(4)(ii). The owners
and operators of Petitioner are prohibited from owning, operating, or directing a
laboratory for two years pursuant to 42 U.S.C. § 263a(i)(3) due to the revocation of
Petitioner’s CLIA certificate. The two-year prohibition runs from the date of the
revocation of the laboratory’s certificate, i.e., the date of this decision, pursuant to

42 U.S.C. § 263a(i)(3).

I. Background

Petitioner is a clinical laboratory located in Tell City, Indiana. Petitioner had a CLIA
certificate to perform nonwaived, moderate complexity testing. The Indiana State
Department of Health (state agency) conducted a complaint survey of Petitioner’s facility
on August 22 and 23, 2012. The state agency found that Petitioner was not in compliance
with the following three regulatory conditions for Medicare coverage of its services:
42 C.F.R. §§ 493.803;" 493.1250; and 493.1403. The Centers for Medicare & Medicaid
Services (CMS) notified Petitioner by letter dated October 16, 2012, that CMS was
imposing the following enforcement remedies: suspension of Petitioner’s CLIA
certificate effective October 16, 2012, which was to continue until Petitioner corrected
the condition-level deficiencies or its CLIA certificate was revoked; revocation of
Petitioner’s CLIA certificate effective November 5, 2012, unless a hearing was requested,
in which case the revocation would not be effective until upheld after hearing;
cancellation of approval to receive payments from Medicare for services performed after
October 16, 2012; a directed plan of correction effective October 16, 2012; and a CMP of
$1,000 per day for each day of noncompliance. Joint Stipulation of Undisputed Facts (Jt.
Stip.); CMS Exhibit (CMS Ex.) 17.

Petitioner requested a hearing before an administrative law judge (ALJ) by an undated
letter received at the Civil Remedies Division on December 18, 2012. The parties
stipulated that Petitioner’s request for hearing was timely filed. Jt. Stip. § 11. The case
was assigned to me for hearing and decision on December 26, 2012, and an
Acknowledgment and Prehearing Order (Prehearing Order) was issued at my direction.

CMS filed a motion for summary judgment (CMS Br.), with CMS Exs. | through 20, on
June 20, 2013. Petitioner filed a document on July 19, 2013, entitled “Liberty
Laboratory, Inc. Pre-Hearing Brief.” The document filed by Petitioner is treated as both
Petitioner’s response to the CMS motion for summary judgment and as Petitioner’s
prehearing brief (P. Br.). Petitioner filed no exhibits with its brief. Petitioner does not
object to my consideration of CMS Exs. | through 20 and they are admitted and
considered as evidence. On July 10, 2013, I ordered that further proceedings be stayed
pending my resolution of the CMS motion for summary judgment. Summary judgment is
granted.

II. Discussion
A. Statutory and Regulatory Program Requirements

CLIA establishes requirements for all laboratories that perform clinical diagnostic tests
on human specimens and provides for federal certification of such laboratories. Pub. L.
No. 100-578, amending sec. 353 of the Public Health Service Act, codified at 42 U.S.C.
§ 263a et. seq. The purpose of CLIA is to ensure the accuracy and reliability of
laboratory tests, and hence the public health of all Americans. See H.R. Rep. No. 899,

* References are to the 2011 revision of the Code of Federal Regulations (C.F.R.), unless
otherwise indicated.
100th Cong. 2d Sess. 8, 18 (1988), reprinted in 1988 U.S.C.C.A.N. 3828, 3839. CMS

certification of a laboratory under CLIA i
the conditions for certification set out in t

s dependent upon whether the laboratory meets
e statute and regulations. 42 U.S.C.

§ 263a(f)(1)(E); 42 C.F.R. pt. 493. Pursuant to CLIA the Secretary of Health and
Human Services (the Secretary) has broad enforcement authority, including the ability to

suspend, limit, or revoke the certificate o
or more requirements for certification.

The Secretary has exercised the authority
regulations implementing CLIA that are c'
specify conditions and standards for certi:

TI
Cc
comply with the regulatory requirements.
limit, or revoke the CLIA certificate of a
more CLIA conditions, and may also imp
of correction, monitoring by the state, an

e regulations confer broad authority on

a laboratory that is out of compliance with one

granted by 42 U.S.C. § 263a(f) and issued
odified at 42 C.F.R. pt. 493. The regulations
fication that a laboratory must meet and

maintain in order to be certified to test human specimens and to participate in Medicare.

CMS to ensure that laboratories perform as

‘ongress intended, including the authority to inspect and sanction laboratories that fail to

CMS has the delegated authority to suspend,
aboratory that is out of compliance with one or
ose alternative sanctions, such as a directed plan
aCMP. 42 CFR. § 493.1806-.1844. Under

the regulations, a single condition-level violation is an adequate basis for principal and
alternative sanctions.

The regulations provide as a condition for participation that a laboratory conducting
moderate or high complexity testing, as was Petitioner, must enroll in an approved
proficiency testing (PT) program or programs that cover all the specialties and
subspecialties for which the laboratory seeks certification. The laboratory is required to
test PT samples in the same manner as its regular patients’ specimens. 42 C.F.R.

§ 493.801. It is a condition-level requirement that a laboratory must successfully
participate in a PT program approved by CMS for each specialty, subspecialty, and
analyte or test for which the laboratory is certified under CLIA. CMS may impose
authorized sanctions if a laboratory fails to participate successfully. 42 C.F.R. § 493.803.
Unsuccessful PT performance is defined as the “failure to attain the minimum
satisfactory score for an analyte, test, subspecialty, or specialty for two consecutive or
two of three consecutive testing events. 42 C.F.R. § 493.2. Generally, a PT score of less
than 80 percent is an unsatisfactory score. Failure to participate in a testing event results
ina score of 0 for that event. 42 C.F.R. §§ 493.823, .825, .827, .829, .831, .835, .837,
-841, .843, .845, .851, .861, and .865. A PT score of less than 100 percent is
unsatisfactory for compatibility testing and ABO group and D (Rho) typing. 42 C.F.R.
§§ 493.859 and .863.

CMS must cancel a laboratory’s approval to receive Medicare payments when CMS
suspends or revokes the laboratory’s CLIA certificate. 42 C.P.R. § 493.1842(a). CLIA
provides at 42 U.S.C. § 263a(i)(1) that a laboratory’s certificate may be suspended,
revoked, or limited only after reasonable notice and opportunity for hearing to “the owner

or operator of the laboratory ....” The Secretary’s regulations provide that a laboratory
or prospective laboratory dissatisfied with an initial determination listed in 42 C.F.R.

§ 493.1844(b) is entitled to a hearing before an ALJ. 42 C.F.R. § 493.1844(a). The
hearing procedures of 42 C.F.R. subpt. D are applicable pursuant to 42 C.F.R.

§ 493.1844(a)(2). The “suspension, limitation or revocation of the laboratory’s CLIA
certificate . . . because of noncompliance . . . .” is an initial determination subject to
hearing before an ALJ. 42 C.F.R. § 493.1844(b)(1). The imposition of an alternative
sanction, such as a CMP, is also an initial determination that triggers a right to request a
hearing. 42 C.F.R. § 493.1844(b)(3). The CMS choice of alternative sanctions to
impose, including the amount of a CMP to impose per day or per violation, and the
determination that a laboratory’s deficiencies pose immediate jeopardy, are not subject to
ALJ review. 42 C.F.R. § 493.1844(c)(4), (6) and (7).

Generally when a hearing is requested, revocation of a CLIA certificate is not effective
until after a hearing decision is issued by the ALJ. 42 C.F.R. § 493.1844(d)(2).

B. Issues

Whether summary judgment is appropriate; and

Whether there is a basis for the revocation of Petitioner’s CLIA certificate.
C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold text followed by my findings of fact, and
analysis.

1. Summary judgment is appropriate.

A clinical laboratory subject to a principal or alternative sanction has a right to a hearing
and judicial review pursuant to 42 U.S.C. §§ 263a(i) and (k); 42 C.F.R. § 493.1844. A
hearing conducted pursuant to 42 C.F.R. pt. 498 is generally a hearing on the record, also
known as an oral hearing. Crestview Parke Care Ctr. v. Thompson, 373 F.3d 743, 748-
51 (6th Cir. 2004). A party may waive appearance at an oral hearing, but must do so
affirmatively in writing. 42 C.F.R. § 498.66. In this case, Petitioner has not waived the
right to oral hearing or otherwise consented to a decision based only upon the
documentary evidence or pleadings. Accordingly, disposition on the written record alone
is not permissible, unless the CMS motion for summary judgment has merit.

Summary judgment is not automatic upon request but is limited to certain specific

conditions. The procedures established by 42 C.F.R. pt. 498 do not include a summary
judgment procedure. However, appellate panels of the Board have long recognized the
availability of summary judgment in cases subject to 42 C.F.R. pt. 498, and the Board’s
interpretative rule has been recognized by the federal courts. See, e.g., Crestview, 373
F.3d at 749-50. Furthermore, a summary judgment procedure was adopted as a matter of
judicial economy within my authority to regulate the course of proceedings and made
available to the parties in the litigation of this case by my Prehearing Order § II.D.3.

Summary judgment is appropriate, and no hearing is required, where either: there are no
disputed issues of material fact and the only questions that must be decided involve
application of law to the undisputed facts; or, the moving party must prevail as a matter
of law even if all disputed facts are resolved in favor of the party against whom the
motion is made. The Board follows the general approach of the federal courts in
evaluating whether or not summary judgment in lieu of a hearing is appropriate. The
movant bears the initial burden of demonstrating that there are no genuine issues of
material fact for trial and that the movant is entitled to judgment as a matter of law.
When confronted with a properly supported motion for summary judgment, the
nonmoving party “may not rest upon the mere allegations or denials of his pleading,
but... must set forth specific facts showing that there is a genuine issue for trial.”
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (quoting First Nat’l Bank of
Az. v. Cities Serv. Co., 391 U.S. 253, 249 (1968)); see also Fed. R. Civ. P. 56(c);
Venetian Gardens, DAB No. 2286, at 10-11 (2009); Ill. Knights Templar Home, DAB
No. 2274, at 3-4 (2009); Garden City Med. Clinic, DAB No. 1763 (2001); Everett Rehab.
& Med. Ctr., DAB No. 1628, at 3 (1997) (in-person hearing required where nonmovant
shows there are material facts in dispute that require testimony); Big Bend Hosp. Corp.,
d/b/a Big Bend Hosp. Ctr., DAB No. 1814, at 13 (2002) (in some cases, any factual issue
is resolved on the face of the written record because the proffered testimony, even if
accepted as true, would not make a difference).

In opposing a motion for summary judgment, the nonmovant bears the burden of showing
that there are material facts that are disputed either affecting the movant’s prima facie
case or that might establish a defense. It is insufficient for the nonmovant to rely upon
mere allegations or denials to defeat the motion and proceed to hearing. The nonmovant
must, by affidavits or other evidence that sets forth specific facts, show that there is a
genuine issue for trial. If the nonmovant cannot show by some credible evidence that
there exists some genuine issue for trial, then summary judgment is appropriate and the
movant prevails as a matter of law. Anderson, 477 U.S. at 247. A test for whether an
issue is regarded as genuine is if “the evidence [as to that issue] is such that a reasonable
jury could return a verdict for the nonmoving party.” Jd. at 248. In evaluating whether
there is a genuine issue as to a material fact, an ALJ must view the facts and the
inferences to be drawn from the facts in the light most favorable to the nonmoving party.
Pollock v. Am. Tel. & Tel. Long Lines, 794 F.2d 860, 864 (3rd Cir. 1986).

The standard for deciding a case on summary judgment, and an ALJ’s decision-making in
deciding a summary judgment motion, differs from resolving a case after a hearing. On
summary judgment, the ALJ does not make credibility determinations, weigh the
evidence, or decide which inferences to draw from the evidence, as would be done when
finding facts after a hearing on the record. Rather, on summary judgment the ALJ
construes the evidence in a light most favorable to the non-movant and avoids deciding
which version of the facts is more likely true. Holy Cross Vill. at Notre Dame, Inc, DAB
No. 2291, at 5 (2009). The Board also has recognized that on summary judgment it is
appropriate for the ALJ to consider whether a rational trier of fact could find that a
party’s evidence, i.e., the movant’s evidence, would be sufficient to meet that party’s
evidentiary burden. Dumas Nursing & Rehab., L.P., DAB No. 2347, at 5 (2010); Zi.
Knights Templar Home, DAB No. 2274, at 8.

In deciding that summary judgment is appropriate in this case, I note that Petitioner
offered no affidavit or declaration in support of its response to CMS’s motion for
summary judgment. Further, as discussed hereafter, it is not disputed that Petitioner
failed to successfully participate in a PT program approved by CMS. The undisputed fact
that Petitioner failed to successfully participate in a PT program is, as a matter of law, a
condition-level violation and a basis for revocation of Petitioner’s CLIA certificate and
the imposition of a CMP. There is no genuine dispute as to the material fact that
Petitioner did not satisfactorily participate in a CMS approved PT program. Petitioner’s
arguments and allegations of fact do not rebut the CMS prima facie case; raise a genuine
dispute of material fact as to a defense; and must be resolved against Petitioner on the
law. Accordingly, there is no need for a hearing to receive evidence and summary
judgment is appropriate.

2. Petitioner violated the condition-level requirement of 42 C.F.R.
§ 493.803, which requires successful participation in proficiency
testing.

3. There is a basis for revocation of Petitioner’s CLIA certificate.

The CMS letter dated September 6, 2012, which notified Petitioner of the CMS proposal
to implement sanctions, and the CMS letter dated October 16, 2012, which notified
Petitioner that sanctions were imposed, cite violations of 42 C.F.R. §§ 493.803,
493.1250, and 493.1403 as the basis for imposition of sanctions. CMS Exs. | and 17.
CMS alleges that summary judgment is appropriate as to the alleged violation of

42 C.F.R. § 493.803, and that the condition-level deficiency at 42 C.F.R. § 493.803 is an
adequate basis for revocation of Petitioner’s CLIA certificate. The CMP referenced in
the CMS notices is not at issue, as no CMP accrued in this case because suspension of
Petitioner’s CLIA certificate occurred on October 16, 2012, the date on which the CMP
was to begin accruing. CMS Br. at 3 n. 2. A single, condition-level violation is a
sufficient basis for revocation of Petitioner’s CLIA certificate. Further, CMS is correct
that summary judgment is appropriate as to the violation of 42 C.F.R. § 493.803.
Accordingly, it is not necessary to consider the additional alleged deficiencies, and only
the violation of 42 C.F.R. § 493.803 is analyzed in this decision.

The surveyors allege in the statement of deficiencies (SOD) for the survey completed on
August 23, 2012, that Petitioner failed to successfully participate in an approved PT
program in violation of the condition-level requirement established by 42 C.F.R.

§ 493.803. The surveyors allege specifically that Petitioner did not successfully
participate in: (1) chemistry — one of Petitioner’s two CLIA certified specialties; and (2)
four of twenty-five analytes in the subspecialty of routine chemistry. The surveyors
examined PT scores from the American Proficiency Institute (API). The surveyors found
that in the subspecialty of routine chemistry, Petitioner had scores of 0 percent for the
analyte chloride for the third test event of 2011 and the second test event of 2012; 0
percent for HDL cholesterol for the third test event of 2011 and the first and second test
events of 2012; 20 percent for sodium for the third test event of 2011 and the first and
second test events of 2012; and 20 percent for digoxin for the first and second test events
of 2012. CMS Ex. 2 at 1-3. The surveyors’ findings are consistent with the API
“Failures Summary,” except that report also shows that Petitioner scored 60 percent on
the first test event for 2012 for the analyte chloride. CMS Ex. 20. Petitioner did not
object to CMS Ex. 20 and has not disputed the accuracy of the findings reported in CMS
Ex. 20. Petitioner does not dispute, in either the request for hearing or in its prehearing
brief and opposition to the motion for summary judgment, that the proficiency test
failures alleged by CMS and reported in CMS Ex. 20 occurred and are accurately
reported. In paragraph 3 of its prehearing brief, Petitioner acknowledges that proficiency
test failures occurred. Petitioner offers explanations for why the failures occurred, which
are analyzed hereafter.

Because Petitioner does not dispute the evidence of its unsatisfactory PT scores, or that
its participation in proficiency testing was unsatisfactory as alleged by the surveyors in
the SOD and as reflected in CMS Ex. 20, there is no genuine dispute as to the material

facts. CMS has made a prima facie showing of condition-level noncompliance with 42
C.F.R. § 493.803. The regulation provides:

Condition: Successful participation.

(a) Each laboratory performing nonwaived testing must
successfully participate in a proficiency testing program
approved by CMS, if applicable, as described in subpart I of
this part for each specialty, subspecialty, and analyte or test in
which the laboratory is certified under CLIA.

(b) Except as specified in paragraph (c) of this section, if a
laboratory fails to participate successfully in proficiency
testing for a given specialty, subspecialty, analyte or test, as
defined in this section, or fails to take remedial action when
an individual fails gynecologic cytology, CMS imposes
sanctions, as specified in subpart R of this part.
(c) Ifa laboratory fails to perform successfully in a CMS-
approved proficiency testing program, for the initial
unsuccessful performance, CMS may direct the laboratory to
undertake training of its personnel or to obtain technical
assistance, or both, rather than imposing alternative or
principle sanctions except when one or more of the following
conditions exists:

(1) There is immediate jeopardy to patient health and
safety.

(2) The laboratory fails to provide CMS or a CMS
agent with satisfactory evidence that it has taken steps
to correct the problem identified by the unsuccessful
proficiency testing performance.

(3) The laboratory has a poor compliance history.
42 CFR. § 493.803.

There is no dispute that Petitioner applied for and received a CLIA certificate to perform
nonwaived testing, specifically routine chemistry, among others. CMS Exs. 7, 9. There
is no dispute that CMS approved proficiency testing by API. There is no dispute that
Petitioner failed to successfully participate in proficiency testing for routine chemistry by
failing to achieve a score of 80 percent or better for each analyte as detailed above.
Accordingly, there is a prima facie showing of noncompliance with the condition-level
requirement of 42 C.F.R. § 493.803, and CMS has authority pursuant to 42 C.F.R.

§ 493.803(b) to impose sanctions. The regulation grants CMS discretion to take
alternative actions for initial unsuccessful performance in limited cases. 42 C.F.R.

§ 493.803(c). However, CMS Ex. 14, which is also not disputed, shows prior
unsuccessful participation in the second test event for 2011, albeit in the specialty of
hematology. Further, the surveyors declared immediate jeopardy. Thus, the alternatives
to sanctions set forth in 42 C.F.R. § 493.803(c), i.e. training and technical assistance, are
not authorized in this case. I further note that CMS’s determination as to which principal
and alternative sanctions to impose and the determination that Petitioner’s deficiencies
pose immediate jeopardy are not initial determinations subject to being reviewed. 42
C.F.R. § 493.1844(c)(4), (6).

Having determined that there are no genuine disputes as to the material facts that
establish a prima facie showing of noncompliance with 42 C.F.R. § 493.803, it is
necessary to analyze Petitioner’s alleged defenses. Petitioner has not presented affidavits
or declarations in support of its arguments and did not file other evidence in support of its
opposition to the CMS motion for summary judgment. It is required on summary
judgment that I view all evidence in a light most favorable for the Petitioner and draw all
inferences in Petitioner’s favor. I am not to judge credibility or weigh the evidence on
summary judgment. Therefore, for purposes of ruling on summary judgment, I accept as
true Petitioner’s allegations of fact in its request for hearing and prehearing brief. I
conclude that, even if I accept Petitioner’s allegations of fact as true, as a matter of law
Petitioner can establish no defense to excuse its noncompliance with the condition-level
requirement established by 42 C.F.R. § 493.803.

Betty Hanks, Petitioner’s Laboratory Director, asserts in the request for hearing that when
two employees left employment at the laboratory they took items that would be needed
for inspection. She states that city police were notified on July 30, 2012. Request for
Hearing (RFH) at 1; P. Br. at 2. Ms. Hanks does not assert that there is any connection
between the materials allegedly stolen and the PT failures and noncompliance with

42 C.F.R. § 493.803. There is no favorable inference to be drawn for Petitioner.

Ms. Hanks asserts in the request for hearing (RFH at 1) and the prehearing brief (P. Br. at
1) that the survey team was led by a man against who she had previously filed sexual
arassment charges and that she had been promised by the state agency that he would not
be permitted to survey Petitioner. Ms. Hanks does not assert that the survey team
composition had any impact upon the unsatisfactory PT scores, which occurred months
prior to the survey.

Ms. Hanks asserts that remedial action was implemented for the failed proficiency testing
subsequent to the survey and that Petitioner’s PT scores were acceptable for two events in
arow. RFH at 2. The fact that Petitioner had subsequent satisfactory PT scores is
accepted as true, but Petitioner points to no authority that supports an argument that the
subsequent scores deprive CMS of the authority to suspend, limit, or revoke Petitioner’s
CLIA certificate. Ms. Hanks also asserts that Petitioner was complying with the
requirements of CLIA, at least as of the date of the request for hearing, and she requested
reinstatement of Petitioner’s CLIA certificate on that basis. As already noted, if I
conclude that CMS had a basis to impose principal and alternative sanctions, I have no
authority to review the CMS choice of sanctions. 42 C.F.R. § 493.1844(c)(4). The CMS
“determination not to reinstate a suspended CLIA certificate because the reason for the
suspension had not been removed or there is insufficient assurance that the reason will
not recur” is also not subject to my review. 42 C.F.R. § 493.1844(c)(3). Associated
Internists, P.C., DAB No. 2298, at 6 (2010); HRT Lab., Inc., DAB No. 2118, at 10-11
(2007).

Ms. Hanks asserts that CMS requested corrective action related to the unsatisfactory PT
performance, even though Ms. Hanks states that she was previously advised that no
corrective action would suffice. She asserts that normal procedure would have been for
Petitioner to have been advised of the unsatisfactory PT scores and permitted a period to
return to compliance, but that did not happen in this case. P. Br. at 2. Ms. Hanks
10

describes the procedure at 42 C.F.R. § 493.803(c). As already noted, 42 C.F.R. §
493.803(c) does not apply in this case due to the declaration of immediate jeopardy and
Petitioner’s history of noncompliance with the PT participation requirement. Even if 42
C.F.R. § 493.803(c) could have been applied as a matter of discretion by CMS, the
decision not to apply 42 C.F.R. § 493.803(c) is not a reviewable initial decision listed in
42 C.F.R. § 493.1844(b). 42 C.F.R. § 493.1844(c). Furthermore, even if remedial action
was permitted or directed by CMS, remedial action does not excuse unsuccessful PT
participation. Sonali Diagnostic Lab., DAB No. 2008, at 7 (2006). Therefore, this issue
must be resolved against Petitioner as a matter of law, as the law precludes review of this
exercise of discretion by CMS.

Ms. Hanks also asserts that extreme circumstances occurred during the period of the
unsatisfactory PT performance. For purposes of summary judgment, I accept her
assertions that certain incidents or events occurred are true. The gist of Ms. Hanks’
argument is that attempted murder, death, disability, and suicide distracted her from
running Petitioner, and she trusted one who was not reliable to oversee the laboratory.
While Ms. Hanks offers an enlightening explanation for Petitioner’s unsuccessful PT
participation, she cites no legal authority for the proposition that Petitioner’s condition-
level noncompliance with 42 C.F.R. § 493.803 may be or should be excused simply
because she was not fully executing her duties to oversee laboratory operations as
Petitioner’s laboratory director.

I conclude, after review of Petitioner’s assertions of facts and arguments, that Petitioner
has failed, as a matter of law, to establish any defense to the prima facie showing of a
condition-level violation of 42 C.F.R. § 493.802. Accordingly, I conclude that CMS had
a basis to suspend and revoke Petitioner’s CLIA certificate.

III. Conclusion

For the foregoing reasons, Petitioner’s CLIA certificate is revoked, effective the date of
this decision.

/s/
Keith W. Sickendick
Administrative Law Judge

